                                          Case 4:19-cv-07827-YGR Document 23 Filed 06/14/21 Page 1 of 4




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         SANTOS MIGUEL VALENZUELA,
                                   4                                                           Case No. 19-cv-07827-YGR (PR)
                                                         Plaintiff,
                                   5                                                           ORDER DENYING PLAINTIFF’S
                                                  v.                                           MOTION FOR RECONSIDERATION
                                   6
                                         CALIFORNIA DEPARTMENT OF
                                   7     CORRECTIONS AND REHABILITATION,
                                         et al.,
                                   8
                                                         Defendants.
                                   9

                                  10     I.   INTRODUCTION
                                  11          This is a closed civil rights action. Plaintiff, a state prisoner, had filed a pro se prisoner

                                  12   complaint under 42 U.S.C. § 1983. Dkt. 1. On October 30, 2020, the Court dismissed this action
Northern District of California
 United States District Court




                                  13   without prejudice to Plaintiff’s refiling his claims in a petition for a writ of habeas corpus after he

                                  14   has exhausted those claims in the state courts. Dkt. 20.

                                  15          Before the Court is Plaintiff’s motion entitled, “Motion to Oppose [the] Court[’s] Order of

                                  16   Dismissal Without Prejudice.” Dkt. 22. The Court construes Plaintiff’s motion as a request for

                                  17   reconsideration of the Court’s order dismissing his action on October 30, 2020, pursuant to

                                  18   Federal Rule of Civil Procedure 60(b). Having read and considered the papers filed in connection

                                  19   with this matter and being fully informed, the Court hereby DENIES the motion for the reasons set

                                  20   forth below.

                                  21    II.   BACKGROUND
                                  22          The following background is taken from the Court’s October 30, 2020 Order:

                                  23                   Plaintiff alleges that when he appeared before the Board of Parole
                                                       Hearings on an unknown date, he was “denied parole as a youth
                                  24                   offender under 25 years [old] . . . due to an illegal law that is
                                                       preventing me to qualify for parole . . . .” Dkt. 1 at 3. It seems that
                                  25                   Petitioner is arguing that he should be entitled to qualify for parole
                                                       because he is a youthful offender, presumably referring to California
                                  26                   Senate Bill 260. California Senate Bill 260 added section 3051 to the
                                                       California Penal Code, effective January 1, 2014, and established a
                                  27                   parole eligibility mechanism for juvenile offenders who were under
                                                       eighteen years of age at the time of their controlling offense and who
                                  28                   have certain sentences. See 2013 Cal. Legis. Ch. 312 (S.B. 260)
                                          Case 4:19-cv-07827-YGR Document 23 Filed 06/14/21 Page 2 of 4



                                                         (West); Cal. Pen. Code § 3051.[FN 1] Petitioner therefore seems to
                                   1                     be arguing that his continued incarceration is in violation of section
                                                         3051 of the California Penal Code. However, Petitioner misconstrues
                                   2                     the relief that section 3051 provides youth offenders. Section 3051
                                                         provides youth offenders, in certain circumstances, a parole hearing
                                   3                     by the parole board for the purpose of reviewing the youth offender’s
                                                         parole suitability. Section 3051 does not require an offender’s
                                   4                     immediate or earlier release from confinement simply because the
                                                         offender meets the criteria of youth offender under section 3051.
                                   5                     Here, Petitioner does not assert that he has been denied a youth
                                                         offender parole hearing provided for by Senate Bill 260. In fact, he
                                   6                     seems to allege that he had his parole hearing, but parole was denied.
                                                         See Dkt. 1 at 3. He now requests the following:
                                   7
                                                             (1) I want [the] [California Department of Corrections and
                                   8                             Rehabilitation (“CDCR”)] to qualify me for early parole
                                                                 based on the immaturity of the brain . . . not maturing till
                                   9                             your [sic] an adult 25 years old[; and]
                                  10                         (2) I pray this Court grant me relief and order [the] CDCR
                                                                 to parole me early and qualify me and not discriminate
                                  11                             against me.
                                  12                     Id. Any claim by a prisoner attacking the fact or duration of his
Northern District of California
 United States District Court




                                                         custody pursuant to a criminal conviction or sentence must be brought
                                  13                     by way of a petition for a writ of habeas corpus. Preiser v. Rodriguez,
                                                         411 U.S. 475, 500 (1973); see Jones v. Cunningham, 371 U.S. 236,
                                  14                     241-43 (1963) (holding petitioner on parole is in custody for purposes
                                                         of habeas corpus review). Consequently, where a prisoner raises a
                                  15                     claim challenging the legality or duration of his parole status, such
                                                         claim must be brought in a petition for a writ of habeas corpus. See
                                  16                     Butterfield v. Bail, 120 F.3d 1023, 1024 (9th Cir. 1997) (holding claim
                                                         challenging decision finding prisoner ineligible for parole must be
                                  17                     brought in habeas corpus). Here, Plaintiff claims he is entitled to
                                                         release on “early parole.” Dkt. 1 at 3. Consequently, he is seeking
                                  18                     habeas relief. A civil rights complaint seeking habeas relief is subject
                                                         to dismissal without prejudice to the prisoner’s bringing his claim in
                                  19                     a petition for a writ of habeas corpus. See Trimble v. City of Santa
                                                         Rosa, 49 F.3d 583, 586 (9th Cir. 1995). Accordingly, the instant
                                  20                     complaint is hereby DISMISSED, without prejudice to Plaintiff’s
                                                         refiling his claims in a petition for a writ of habeas corpus after he has
                                  21                     exhausted those claims in the state courts.
                                  22                     [FN 1]: Section 3051 by California Senate Bill 261 was subsequently
                                                         amended to extend youth offender parole hearings, in certain
                                  23                     circumstances, to any prisoner who was under 23 years of age at the
                                                         time of his or her controlling offense. See 2015 Cal. Legis. Serv. Ch.
                                  24                     471 (S.B. 261) (West).
                                  25   Dkt. 20 at 2-3.

                                  26          In his motion for reconsideration, Plaintiff claims as follows: “There[’]s a clerical error in

                                  27   this petition; I filed this under SB 1308 PC 3051 Youth Offender under 25 yrs. Not SB 260.”

                                  28
                                                                                             2
                                          Case 4:19-cv-07827-YGR Document 23 Filed 06/14/21 Page 3 of 4




                                   1   Dkt. 22 at 1. It seems that Plaintiff is referring to California Assembly1 Bill 1308 (“AB 1308”),

                                   2   which requires youth offender parole hearings for felons who were twenty-five years of age or

                                   3   younger at the time of the crime. See Cal. Assembly Bill No. 1308, Chapter 675 at § 1; Cal.

                                   4   Penal Code § 3051(b), as amended by Stats. 2017, ch. 675, § 1. In Plaintiff’s complaint, he writes:

                                   5   “SB 1308 under Penal Code [§] 3051 was passed and I[’]ve been denied parole as a Youth

                                   6   Offender under 25 years and under due to [an] illegal law that is preventing me to qualify for

                                   7   parole due to controlling offense . . . .” Dkt. 1 at 3. However, it matters not whether Plaintiff was

                                   8   referring to SB 260 or AB 1308. The record shows that this action was dismissed because

                                   9   Plaintiff was seeking habeas relief by claiming that he was entitled to release on “early parole.”

                                  10   Dkt. 20 at 3 (citing to Dkt. 1 at 3). As mentioned, since Petitioner was raising a claim challenging

                                  11   the legality or duration of his parole status, the Court determined that such claim could not be

                                  12   raised in a civil rights complaint but instead must be brought in a petition for a writ of habeas
Northern District of California
 United States District Court




                                  13   corpus. See id. (citing Butterfield, 120 F.3d at 1024); see also Trimble, 49 F.3d at 586. Nowhere

                                  14   in his motion for reconsideration does Plaintiff challenge the Court’s dismissal of his complaint

                                  15   for this reason. See Dkt. 22.

                                  16          Rule 60(b) of the Federal Rules of Civil Procedure provides for reconsideration only upon

                                  17   a showing of: (1) mistake, inadvertence, surprise or excusable neglect; (2) newly discovered

                                  18   evidence which by due diligence could not have been discovered before the court's decision;

                                  19   (3) fraud by the adverse party; (4) the judgment is void; (5) the judgment has been satisfied; or

                                  20   (6) any other reason justifying relief. See Fed. R. Civ. P. 60(b); School Dist. No. 1J, 5 F.3d at

                                  21

                                  22
                                              1
                                                Plaintiff indicates that he was referring to “SB 1308,” which the Court assumes to mean
                                       “California Senate Bill 1308.” Dkt. 22 at 1. However, no California Senate Bill 1308 exists—
                                  23   only California Senate Bills 620 and 621 are relevant here. Senate Bill 260, which established a
                                       parole process for youthful offenders who were under age 18 at the time of their commitment
                                  24   offense and eliminated the Board’s authority to set base terms for these offenders, became
                                       effective on January 1, 2014. See Cal. Senate Bill No. 260, Chapter 312 §§ 3, 4; Cal. Penal Code,
                                  25   § 3046(c). On January 1, 2016, the scope of youthful offender parole was expanded to offenders
                                       who were under the age of 23 when they committed their offenses. See Cal. Senate Bill No. 261,
                                  26   Chapter 471 at § 1; Cal. Penal Code § 3051, as amended by Stats. 2015, ch. 471, § 1; Cal. Penal
                                       Code § 4801(c), as amended by Stats. 2015, ch. 471, § 2. Under Senate Bills 260 and 261, a
                                  27   youthful offender found suitable for parole release is entitled to immediate release once his parole
                                       grant becomes final. Cal. Penal Code § 3046(c), as amended by Stats. 2013, ch. 312. However,
                                  28   there exists a state statute named Assembly Bill 1308, which is what the Court assumes Plaintiff is
                                       referring to. See Assembly Bill No. 1308, Chapter 675 at § 1.
                                                                                           3
                                          Case 4:19-cv-07827-YGR Document 23 Filed 06/14/21 Page 4 of 4




                                   1   1263. Subparagraph (6) requires a showing that the grounds justifying relief are extraordinary;

                                   2   mere dissatisfaction with the court's order or belief that the court is wrong in its decision are not

                                   3   adequate grounds for relief. See Twentieth Century - Fox Film Corp. v. Dunnahoo, 637 F.2d

                                   4   1338, 1341 (9th Cir. 1981). Here, Plaintiff does not make a showing of mistake, inadvertence,

                                   5   surprise or excusable neglect. He does not set forth any newly discovered evidence, fraud, or any

                                   6   grounds for finding that the judgment is void or has been satisfied. Nor does he set forth any other

                                   7   reason justifying relief. Rather, it seems that Plaintiff is attempting to point out a clerical error.

                                   8   However, such an error does not have any bearing on whether he is entitled to reconsideration of

                                   9   the Court’s dismissal of his complaint because he was seeking habeas relief in a civil rights action.

                                  10   In addition, the Court notes that the dismissal was without prejudice to refiling his claims in a

                                  11   petition for a writ of habeas corpus after he has exhausted those claims in state court. And, to the

                                  12   extent that Plaintiff argues that the decision of the Court was wrong—such arguments may be
Northern District of California
 United States District Court




                                  13   properly advanced on appeal, they are not a basis for reconsideration. See id. (motions for

                                  14   reconsideration are not a substitute for appeal or a means of attacking some perceived error of the

                                  15   court). Accordingly, Plaintiff’s motion for reconsideration is DENIED.

                                  16           This Order terminates Docket No. 22.
                                  17           IT IS SO ORDERED.

                                  18   Dated: June 14, 2021

                                  19                                                      ______________________________________
                                                                                          JUDGE YVONNE GONZALEZ ROGERS
                                  20                                                      United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           4
